IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF THE                                  No. 69887
                  HONORABLE KIMBERLY WANKER,
                  FIFTH JUDICIAL DISTRICT COURT,
                  DEPT. ONE, COUNTY OF NYE, STATE
                  OF NEVADA.
                                                                                FILE
                                                                                MAR 17 2016
                                                                                  •"1 E K. LiNcK.MAN
                                                                           CL
                                                                                  iz   sLIFIREME   Qaum-c
                                                                           BY




                               ORDER ADMINISTRATIVELY CLOSING CASE

                              This matter was docketed in this court on March 3, 2016, with
                  the filing of a certified copy of the Stipulation and Order of Consent to
                  Public Reprimand.    See Procedural Rules of the Nevada Commission on
                  Judicial Discipline ("PRJDC"), Rule 29 (upon entry of an order of
                  discipline pursuant to a stipulation and consent, the commission must file
                  a certified copy of the order with the clerk of the supreme court). Because
                  this is a consent order, the clerk of this court is directed to
                  administratively close this matter.
                              •It is so ORDERED.



                                                                                        C.J.



                  cc:   Arrascada & Aramini, Ltd.
                        Nevada Commission on Judicial Discipline
                        Sinai Schroeder Mooney Boetsch Bradley & Pace




SUPREME COURT
        OF
     NEVADA


(0) 1947A    me                                                                  Lc Cb5aci